      Case 2:18-cv-00063-SMM Document 195 Filed 12/23/19 Page 1 of 5



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,
                                                        DEFENDANTS’ REPLY IN
12    v.                                                SUPPORT OF MOTION FOR
13                                                      ADVERSE INFERENCE JURY
      GPS Insight, LLC; Robert J. Donat,                INSTRUCTION
      Individually and as Trustee of The
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            Thacker’s response ambles well beyond the elements of Rule 37(e)(1) in an
18 attempt to bury the uncontroverted facts that on March 3, 2017, after Thacker had already
19 planned this litigation to such an extent that he had selected his preferred lawyer, Thacker
20 downloaded data from GPSI’s servers to collect evidence in anticipation of litigation.
21 Thacker admitted: “I thought it would be a pretty good idea to start making sure I had all
22 the evidence that I needed.” (Doc. 187 at 3:20-24). It was on that same day that Thacker
23 wiped his work computer. And of course Thacker had already wiped his Slack messages
24 between himself, Lisson, and Dennis.
25            Thacker disputes none of this in his response. Instead, he jabs at Defendants on
26 unrelated issues and offers explanations as to why none of the data was supposedly lost.
27 His explanations are not germane to Defendants’ requested Rule 37(e)(1) adverse jury
28 instruction. Thacker is really asking this Court to usurp the jury’s role because Thacker’s

     CORE/3505308.0002/156731421.1
      Case 2:18-cv-00063-SMM Document 195 Filed 12/23/19 Page 2 of 5




 1 explanations are arguments that he should present to the jury (which could choose to
 2 believe him). The sole legal question for this Court to decide is whether an adverse
 3 inference jury instruction is warranted under Rule 37(e)(1). It is.
 4            Under Rule 37(e)(1), all that is required is that there was ESI that “should have
 5 been preserved in the anticipation or conduct of litigation” that is lost “because a party
 6 failed to take reasonable steps to preserve it, and it cannot be restored or replaced through
 7 additional discovery.” Defendants have established these elements, and the Court should
 8 give the requested instruction.
 9 I.         Thacker failed to take reasonable steps to preserve ESI in anticipation of
              litigation.
10
11            Thacker unquestionably knew that ESI would be used in litigation, because on

12 March 3, 2017, the same day that he wiped his work computer and destroyed ESI, he
13 copied other ESI from GPSI’s servers and saved it on his personal computer. He admitted
14 in his deposition that he did this because he knew ESI had evidentiary value: “I thought
15 it would be a pretty good idea to start making sure I had all the evidence that I needed.”
16 (Doc. 187 at 20-24). Thacker also deleted the Slack messages contemporaneously with
17 intending to meet with an attorney. See (id. at 3:25-4:8). For the reasons stated in
18 Defendants’ motion, it is clear that Thacker anticipated litigation, and that his intentional
19 deletion of ESI was obviously a failure to take reasonable steps to preserve that ESI.
20            Notably, Thacker does not dispute Defendants’ assertion that he deleted the Slack

21 messages in anticipation of litigation. See (id. at 4:11-15). Thacker claims only that he
22 “had not spoken with an attorney” at the time he deleted the Slack messages. That is not
23 the standard, and Thacker’s silent concession that he anticipated litigation at the time he
24 deleted the Slack messages is sufficient to justify the Court issuing the adverse inference
25 jury instruction as to not only the wiping of the work computer, but also as to the Slack
26 messages.
27            Thacker’s excuse in his response is that wiping his work computer accomplished

28 nothing because all of the data was backed up to the cloud, and that he has provided this
                                                  2
     CORE/3505308.0002/156731421.1
      Case 2:18-cv-00063-SMM Document 195 Filed 12/23/19 Page 3 of 5




 1 data in this litigation. (Doc. 194 at 2:6-13). Defendants addressed this excuse in their
 2 motion, and cited specific cases holding that a spoliator’s assertion that no relevant data
 3 was lost is not to be credited. (Doc. 187 at 6:8-26). Thacker doesn’t get to create the
 4 yardstick by which to measure whether ESI was lost—otherwise, he has a free pass to
 5 delete whatever he wants, as long as he claims it was otherwise produced later, and it
 6 would be impossible for GPSI to ever rebut Thacker’s self-serving assertion.
 7            These circumstances are similar to those in Lexpath Technology Holdings, in
 8 which an employee’s testimony that he wiped his work computer merely to “remove
 9 personal data lacked credibility in light of the timing of his actions and his motivation.”
10 (Doc. 187 at 6:13-15) (citing Lexpath Tech. Holdings, Inc. v. Welch, 2016 WL 4544344,
11 at *2 (D.N.J. Aug. 30, 2016). Defendants’ motion also cites other cases holding that
12 circumstantial evidence can suggest the contests of destroyed ESI. Id. at 6:13-23). Under
13 Defendants’ proposed spoliation instruction, the jury decides whether to actually draw
14 the inference (“may” rather than “must”). That Thacker felt compelled to delete the data
15 is relevant, and he can make his argument to the jury that the data was purely personal,
16 or was elsewhere recovered.
17 II.        The erased Slack messages are not recoverable.
18            Without any evidence, Thacker argues that Defendants supposedly used “careful
19 wording” and are secretly hiding Slack messages while arguing that the messages were
20 actually deleted. (Doc. 194 at 3:4-14). It is obvious that the Slack messages have been
21 lost as a result of Thacker’s deletion, or else Defendants would not be seeking a spoliation
22 instruction. To be clear, however, attached as Exhibit 1 is the declaration of Gary
23 Fitzgerald, GPSI’s CEO and CTO, who testifies that he attempted to recover Thacker’s
24 deleted Slack messages and was unable to do so. Thus, the deleted ESI cannot be restored.
25 All that Defendants know is that Thacker has deleted all of the Slack messages between
26 himself and Lisson, for example, in addition to an unknown number of other messages.
27 See Ex. 1 ¶ 11 (no recoverable messages between Thacker and Lisson, or Thacker and
28 Dennis). Rule 37(e)(1) applies.
                                                 3
     CORE/3505308.0002/156731421.1
      Case 2:18-cv-00063-SMM Document 195 Filed 12/23/19 Page 4 of 5




 1 III.       Conclusion
 2            The remainder of Thacker’s motion consists of attacks on Defendants and their
 3 counsel, vague allegations of “obstructionist” and “quite tiresome” conduct, and the like.
 4 None of it is relevant, and none of it merits a response. Sticking to the issue, Defendants
 5 have established that the Court should give an adverse inference instruction to the jury as
 6 to the ESI on Thacker’s work computer. As to the Slack messages, at the time Defendants
 7 filed their motion, they believed the Court might need to wait until after evidence is
 8 presented at trial to determine whether an adverse inference instruction was proper, but
 9 given Thacker’s concession in his response that he anticipated litigation at the time he
10 deleted those messages, the Court can determine now that an adverse inference instruction
11 on the Slack messages is appropriate as well.
12
13            RESPECTFULLY SUBMITTED this 23rd day of December, 2019.
14
                                                      STINSON LLP
15
                                            By:       /s/ Michael Vincent
16                                                    Carrie M. Francis
                                                      Stefan M. Palys
17                                                    Michael Vincent
18                                                    1850 North Central Avenue, Suite 2100
                                                      Phoenix, Arizona 85004-4584
19
                                                      SCHNEIDER & ONOFRY, PC
20
                                            By:       /s/ Timothy B. O'Connor (with permission)
21
                                                      Timothy B. O’Connor
22                                                    365 East Coronado Road
                                                      Phoenix, Arizona 85004
23
                                                      Attorneys for Defendants
24
25
26
27
28
                                                  4
     CORE/3505308.0002/156731421.1
      Case 2:18-cv-00063-SMM Document 195 Filed 12/23/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on December 23, 2019, I caused the foregoing document to
 3 be filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
13
14                                                   s/ Lindsay Petrowski

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
     CORE/3505308.0002/156731421.1
